                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    GREENVILLE DIVISION

Randall Loyis Simpson,                                       Case No.: 6:19-cv-02948-SAL

               Plaintiff,

v.
                                                              ORDER AND OPINION
Kimberly Scott; Eric McDaniels; Hope
Hatchell; and Sanpana Jennings,

               Defendants.


       This matter is before the Court for review of the Report and Recommendation (“Report”)

issued by the Magistrate Judge on January 17, 2020. ECF No. 30. In the Report, issued pursuant

to 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), the Magistrate Judge recommended

that this action be dismissed for failure to state a claim upon which relief may be granted. See 28

U.S.C. § 1915A. Specifically, the Magistrate Judge found that the claims asserted in Plaintiff’s

Second Amended Complaint, ECF No. 20, do not rise to the level of constitutional violations,

and the facts alleged therefore fail to state a claim under 42 U.S.C. § 1983. No party filed an

objection to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on




                                                 1
the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this case is DISMISSED WITH

PREJUDICE without notice and without issuance and service of process.

               IT IS SO ORDERED.

                                                    /s/ Sherri A. Lydon
February 24, 2020                                   Sherri A. Lydon
Columbia, South Carolina                            United States District Judge




                                                2
